Citation Nr: 0413217	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an allergic disorder 
characterized as hay fever.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO denied, inter alia, 
service connection for hay fever.     

In January 2003, the Board issued a decision on other issues 
considered by the May 2001 rating decision and undertook 
development on the issue on appeal, entitlement to service 
connection for an allergic disorder characterized as hay 
fever.  In October 2003, the Board remanded the matter to the 
RO in compliance with Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


REMAND

Pursuant to a Board development request, the veteran was 
scheduled for a VA examination.  Specifically, the 
development memorandum requested that the examiner to 
determine whether allergic rhinitis, or any allergic disorder 
such as would be characterized as hay fever, was currently 
manifested and, if so, whether it was etiologically related 
to hay fever, for which the veteran was treated in service.  
In the April 2003 VA examination report, the examiner stated 
that he did not see any evidence that the veteran had been 
treated in service for hay fever.  The examiner diagnosed 
history of hay fever with seasonal recurrences.  However, a 
close review of the record does reveal a service medical 
record, dated March 19, 1945, which noted hay fever and shows 
that he received treatment at the allergy clinic.  A May 2003 
VA examination report diagnosed chronic rhinitis, chronic 
sinusitis, nasal obstruction, and probable allergic rhinitis.  
Therefore, the veteran should be scheduled for another VA 
examination in order for the examiner to render an opinion as 
to whether the veteran's current condition is etiologically 
related to the hay fever for which he was treated in March 
1945.  

Additionally, in his February 2001 claim, the veteran 
referred to treatment at the VA Medical Centers in Alexandria 
and Jennings for hay fever.  Therefore, the RO should obtain 
these records.            

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This should include 
requesting that the veteran submit to VA 
any evidence in his possession pertaining 
to his claim on appeal.  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should obtain any treatment 
records for the veteran pertaining to his 
claim on appeal from the VA Medical 
Centers in Alexandria and Jennings.  
Thereafter, they should be associated 
with the veteran's claims folder.

3.  Thereafter, the veteran should be 
scheduled for a VA examination.  The 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current allergic disorder found, to 
include sinusitis, rhinitis, or hay 
fever, is related to the veteran's 
service to include the hay fever for 
which he was treated therein.  In this 
regard, the examiner's attention is 
directed to the service medical record 
dated March 19, 1945.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




